In an action for an accounting, and for Other relief, plaintiff appeals from an order of the Supreme Court, Westchester County, dated October 23, 1961, which denied his motion, made under rule 109 of the Rules of Civil Practice, to strike out as insufficient in law the affirmative defense of the Statutes of Limitations and the Statutes of Fraud contained in paragraphs three to eight of defendants’ answers. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur. [31 Misc 2d 871.]